DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Claims Status
Claims 2-18 are all the claims pending. Among those, claim 8 is the independent claim. Claims 16-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 2, 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP2899471 to Chi (“Chi”) in view of Standard Specification for PE-RT/AL/PE-RT composite pressure pipe (cited by applicant; hereinafter “SS”) in view of Lehmann et al. (entitled “Designing with polymer … improved fire protection”, 2012, cited by applicant, “Lehmann”). 
Regarding independent claim 8 and claims 2 and 7, Chi teaches a refrigeration system (Fig. 1, para [0041]-[0046]) comprising a compressor (101); an evaporator coil (102); a composite refrigeration line set (i.e., the composite pipe line set) coupled between the compressor and the evaporator coil to form a fluid circuit between the compressor and the evaporator coil (para [0009] [0042], Fig. 1, a fluid circuit is provided between the compressor and the evaporator coil); and a refrigerant received within the fluid circuit (para [0009], a refrigerant flow within the fluid circuit/line), wherein the composite refrigeration line set includes a suction line and a return line, that one or more of the suction line and the return line are a composite refrigeration tube (Fig. 2, para [0022], [0061], the multilayer composite refrigerant pipe).  
Chi teaches the inclusion of multilayer composite refrigeration line set tube comprising a metal copper tube layer and an inner most plastic tube layer that is of polyethylene of raised temperature transporting refrigerant therein (para [0061]).  Chi teaches that polyethylene of raised temperature offers superior flexibility, high-temperature resistance and high pressure resistance (para [0061]).   
Chi does not specifically teach the inclusion of a multilayer composite tube having the specific layers configurations as instantly claimed. 
SS is cited for its teaching that a composite pipe of PE-RT/AL/PE-RT is known in the art for use in air conditioning and refrigeration line set system (SS, title, page 1, left column, first para).  SS teaches a multilayer composite tube comprising (page 1, left column, first para, and page 2, right column): 
- an inner plastic tube (inner layer that is of polyethylene of raised temperature, page 1, left column, first para, and page 2, right column);  
- a first adhesive layer (adhesive layer of polyethylene melt adhesive, page 1, left column, first para, and page 2, right column, page 3, right column, third para) external to the inner plastic tube; 
- an aluminum layer (AL layer, aluminum, page 1, left column, first para, and page 2, right column) circumferentially surrounding the first adhesive layer and coupled to the inner plastic tube via the first adhesive layer; 
- a second adhesive layer (adhesive layer of polyethylene melt adhesive, page 1, left column, first para, and page 2, right column, page 3, right column, third para) external to the aluminum layer; and 
- an outer plastic layer (outer layer that is of polyethylene of raised temperature, page 1, left column, first para, and page 2, right column) circumferentially surrounding the aluminum layer and coupled to the aluminum layer via the second adhesive layer; 
- wherein the inner plastic tube is polyethylene of raised temperature (inner layer that is of polyethylene of raised temperature, page 1, left column, first para, and page 2, right column), the outer plastic tube is polyethylene of raised temperature (inner layer that is of polyethylene of raised temperature, page 1, left column, first para, and page 2, right column), meeting the claimed limitations. 
It would have been obvious to one of ordinary skill in the art to modify Chi, to select and replace the composite tube of Chi with the multilayer composite tube taught by SS (i.e., five-layer composite tube of the same layer configurations as the instantly claimed as discussed above, the inner plastic tube is polyethylene of raised temperature), because SS teaches such a composite pipe of PE-RT/AL/PE-RT is suitable for use in air conditioning and refrigeration line set system (SS, title, page 1, left column, first para), which would have predictably arrived at a satisfactory composite refrigeration line set tube. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Modified Chi teaches a composite tube having outer plastic tube is of polyethylene of raised temperature (as taught by SS), but does not specifically teaching the inclusion of a flame-resistant compound combined with the polyethylene of raised temperature as instantly claimed in claim 8. 
Lehmann relates to flame-retardant plastics with improved fire protection (Abstract, and page 8, right column, last two paragraphs). Lehmann teaches it is known in the art that metal hydroxide, such as magnesium hydroxide (which is the same flame-retardant compound as that of the instant application, see instant claim 7) is a suitable flame-retardant for polyethylene resins among others that provides delay in fire/flame spread rate (page 8, right column, last two paragraphs). 
It would have been obvious to one of ordinary skill in the art to further modify the composite refrigeration line set tube of Chi, to include in the outer plastic tube of the composite tube a suitable flame-retardant such as magnesium hydroxide as taught by Lehmann (page 8, right column, last two paragraphs), to provide a composite refrigeration line set tube with improved flame-retardancy properties that provides delay in fire/flame spread, which would have predictably arrived at a satisfactory composite refrigeration line set tube that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Because the composite refrigeration line set tube of modified Chi (as discussed above) and the instantly claimed composite refrigeration line set tube are identical or substantially identical in composition and in layer configurations, i.e., having the same layers (five layers) of the same layer configuration, and are identical or substantially identical in composition for each one of the respective layers, one would expect that composite refrigeration line set tube of modified Chi is capable of performing in the same or similar manner as the instantly claimed composite refrigeration line set tube, i.e., has a flame and smoke spread rating of no more than 25/50 when tested in isolation using Appendix A1.22 of the CAN/ULC-S102-10 Standard Test Method for Surface Burning Characteristics of Building Materials and Assemblies as in claim 8, and that the aluminum layer remains intact after completion of the CAN/ULC-S102-10 Standard Test Method for Surface Burning Characteristics of Building Materials and Assemblies as in claim 2.  “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Regarding claim 4 and 18, as discussed above, the modified Chi teaches a composite tube having an outer plastic tube that is of polyethylene of raised temperature (taught by SS) blended with the flame-retardant compound of magnesium hydroxide (taught by Lehmann, page 8, right column, last two paragraphs; which is the same a flame retardant as that of the instant application, see instant claim 7), and thus meeting the claimed limitations. 
Regarding claims 5-6, as discussed above, the modified Chi teaches a composite tube having an outer plastic tube that is of polyethylene of raised temperature (taught by SS) blended with the flame-retardant compound of magnesium hydroxide (taught by Lehmann, page 8, right column, last two paragraphs). 
Lehmann teaches the suitable amount of flame-retardant compound of magnesium hydroxide is about more than 60 percent to show the desired flame retardancy and fire protection (page 8, right column, last paragraph), which range overlaps with the instantly claimed ranges of at least 50% by weight of claim 5, and overlaps with the instantly claimed ranges of at least 90% by weight of claim 6. 
It would have been obvious to a person of ordinary skill in the art to further modify the modified Chi to adjust the weight % amount of flame-resistant compound through routine experimentation in order to achieve the desired properties (i.e., flame retardancy) of the composite tube once produced, which would have arrived at a workable weigh % that falls within the instantly claimed ranges of claims 5-6. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of SS and Lehmann as applied to claim 8 above, and further in view of Stuart et al. (US 6,822,023; “Stuart”).
The limitations of claim 8 are taught by Chi, SS, and Lehmann as discussed above. 
Regarding claim 3, the modified Chi teaches a composite tube having an outer plastic tube that is of polyethylene of raised temperature (taught by SS) blended with the flame-retardant compound of magnesium hydroxide (taught by Lehmann), but does not specifically teach the inclusion of a thermal foaming agent. 
Stuart relates to flame retardant polyolefin resin and teaches the suitability of including a thermal foaming agent/blowing agent in polyethylene resin to prepare flame retardant polyolefin (col. 9, lines 4-40). 
It would have been obvious to one of ordinary skill in the art to modify the modified composite refrigeration line set tube of Chi, to include in the outer plastic tube of the composite tube a suitable flame-retardant such as thermal foaming agent as taught by Stuart (col. 9, lines 4-40), to provide a composite refrigeration line set tube with improved flame-retardancy properties, which would have predictably arrived at a satisfactory composite refrigeration line set tube that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of SS and Lehmann as applied to claim 8 above, and further in view of Podtchereniaev et al. (US 2002/0023447; “Podtchereniaev”). 
The limitations of claim 8 are taught by Chi, SS, and Lehmann as discussed above. 
Regarding claims 9-10, and 14-15, Podtchereniaev relates to a refrigeration system (100) having a refrigerant received within the fluid circuit (para [0023], Fig. 1, Fig. 2). Podtchereniaev teaches various known refrigerants including flammable refrigerant (para [0004]), R134a (table 1 of Fig. 4, which is the same refrigerant as that of the instant application, see instant specification, page 9), meeting the claimed limitations.  It would have been obvious to one of ordinary skill in the art to select and to include in the composite refrigeration line set of the refrigeration system of the modified Chi the desired and suitable refrigerants as taught by Podtchereniaev, depending on the intended applications of the refrigeration system, which would have predictably arrived at a satisfactory refrigeration system that is the same as instantly claimed, in claims 9-10, and 14-15.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of SS and Lehmann as applied to claim 8 above, and further in view of Tieken (US 2004/0061091).  
The limitations of claim 8 are taught by Chi, SS, and Lehmann as discussed above. 
Regarding claims 11-13, Tieken teaches various refrigerants and refrigerant blends including difluoromethane, R-32, and various refrigerant blend of R-32 (para [0007] [0010]-[0016]), meeting the claimed limitations.  It would have been obvious to one of ordinary skill in the art to select and to include in the composite refrigeration line set of the refrigeration system of the modified Chi the desired and suitable refrigerants as taught by Tieken, depending on the intended applications of the refrigeration system, which would have predictably arrived at a satisfactory refrigeration system that is the same as instantly claimed, in claims 11-13.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782